The opinion of the Court was by
WhitmaN C. J.
In Barnard v. Bryant & al. decided in this county, during the last year, (vol. 21, p. 206,) the plaintiff was permitted to prove, and did prove that the justices were not selected in the manner pointed out in the Revised Statutes, c. 148, <§> 46; and it was held thereupon, that they had no authority to administer the oath, and make the certificate as provided in § 27, 28 and 31 of the same chapter. We are still satisfied that we decided correctly in that case; and this case presents the same question ; and it must receive a similar decision. It is unnecessary to consider of the other questions raised in the case. The plaintiff is entitled to recover as provided in § 39 of the said chapter.